Name: Commission Regulation (EEC) No 750/89 of 22 March 1989 adopting certain provisions on the issuing of STM licences for olive oil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23. 3. 89 Official Journal of the European Communities No L 80/55 COMMISSION REGULATION (EEC) No 750/89 of 22 March 1989 adopting certain provisions on the issuing of STM licences for olive oil pursuant to Article 252 (3) of the Act of Accession, licences should be issued in proportion to the quantities still available in the framework of the ceiling ; whereas the coefficient to be applied to licences to be issued takes account of applications notified up to and including 20 March 1989 ; Whereas the issuing of further licences for the product in question should also be suspended ; whereas this measure entails rejecting applications submitted on or after 21 March 1989, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 252 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 3711 /88 of 28 November 1988 fixing the target ceiling for imports of olive oil into Portugal in the 1988/89 marketing year ('), as last amended by Regulation (EEC) No 598/89 (2), fixes the ceiling at 1 5 000 tonnes ; Whereas Article 252 of the Act of Accession stipulates that should the trend of intra-Community trade show that a significant increase in imports has occurred or is likely to occur and if this results in the target ceiling for imports of the product in question for the marketing year in progress being reached or exceeded, suitable measures may be decided ; Whereas the detailed rules for issuing STM licences are set out in Commission Regulation (EEC) No 574/86 of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism (STM) (3), as last amended by Regulation (EEC) No 3296/88 (4) ; Whereas applications for licences for olive oil falling within CN codes 1509 and 1510 00 are well over the ceiling ; whereas, in view of the situation, imports of the products in question into Portugal should be limited ; whereas, pending the adoption of definitive measures HAS ADOPTED THIS REGULATION : Article 1 1 . STM licences applied for and notified to the Commission up to and including 20 March 1989 for olive oil falling within CN codes 1509 and 1510 00 shall be issued in respect of 48,94 % of the quantity applied for. 2. The issuing of STM licences in response to applications submitted from 21 March 1989 onwards is hereby suspended. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 325, 29 . 11 . 1988, p. 40. (2) OJ No L 65, 9 . 3 . 1989, p. 13 . (3) OJ No L 57, 1 . 3 . 1986, p . 1 . (4) OJ No L 293, 27. 10 . 1988 , p. 7.